IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT KNOXVILLE                  FILED
                          MAY 1998 SESSION
                                                        September 10, 1998

                                                         Cecil Crowson, Jr.
                                                         Appellate C ourt Clerk
MAURICE DEWAYNE DAVIS,      )
                            )
             Appellant,     )    No. 03C01-9705-CR-00170
                            )
                            )     Knox County
v.                          )
                            )     Honorable Mary Beth Leibowitz, Judge
                            )
STATE OF TENNESSEE,         )     (Post-Conviction)
                            )
             Appellee.      )


For the Appellant:               For the Appellee:

Thomas Trevathan                 John Knox Walkup
6208 Baum Drive                  Attorney General of Tennessee
Knoxville, TN 37919                     and
                                 Janis L. Turner
                                 Assistant Attorney General of Tennessee
                                 425 Fifth Avenue North
                                 Nashville, TN 37243-0493

                                 Randall E. Nichols
                                 District Attorney General
                                         and
                                 Fred Bright
                                 Assistant District Attorney General
                                 City-County Building
                                 Knoxville, TN 37902




OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                       OPINION



              The petitioner, Maurice Dewayne Davis, appeals as of right from the

judgment of the Knox County Criminal Court denying him post-conviction relief from his

1993 conviction for second degree murder that resulted in a twenty-five-year sentence

in the Department of Correction. The petitioner contends that he entered an involuntary

and unknowing guilty plea through the ineffective assistance of counsel.



              The record on appeal reflects that the petitioner was originally charged

with first degree murder, but he pled guilty to second degree murder after jury selection

started. This was precipitated by the fact that the defense was made aware that a

codefendant was willing to testify against the petitioner and had given a statement that

could justify a conviction for first degree murder. The defense had previously planned

to use self-defense as justification for the killing. The petitioner’s attorneys advised him

of his exposure to a life sentence and he was allowed to go home -- even with jurors

selected -- to consult with his family before he entered a plea.



              The trial court’s detailed findings of fact and conclusions of law reflect that

the petitioner testified at the post-conviction evidentiary hearing that his attorneys did

not tell him what to do, only giving advice, and that he had wanted to avoid a life

sentence. One of the attorneys testified, as well. The trial court concluded that the

attorneys had prepared the defense and acted professionally and that the guilty plea

was entered knowingly and voluntarily.



              The petitioner’s contentions in this appeal are the same as he raised in

the trial court. However, the record before us does not contain a transcript of the post-

conviction evidentiary hearing at which the petitioner and the attorney testified. An

appellant has the duty to include in the record on appeal all trial court events that are



                                              2
relevant to the issues presented on appeal. See T.R.A.P. 24(a). In the absence of a

complete record, we must presume that the trial court’s ruling on the issue is correct.

See State v. Bennett, 798 S.W.2d 783, 789 (Tenn. Crim. App. 1990).



              In any event, the trial court’s findings and conclusions that are contained

in the record reflect that the petitioner’s constitutional rights were not violated. The trial

court’s judgment denying post-conviction relief is affirmed.



                                           ____________________________
                                           Joseph M. Tipton, Judge

CONCUR:



__________________________
Joe G. Riley, Judge



__________________________
Curwood Witt, Judge




                                              3